MALONE, Judge
(concurring opinion):
From my reading of the record of trial, I cannot doubt that the enlisted court members were not members of the same unit as the accused. I arrive at this conclusion based upon facts stated in appellant’s brief and the following colloquy:
TC: Last evening after we adjourned the court, I talked to the Law Center Director about this problem. Gunny KIM-BALL has been sent TAD to the Air Station, not to H&HS. He is not properly a member of H&HS. Further, besides that, the fact that he was permanently attached to Headquarters Marine Corps, this has been discussed with the defense counsel prior to seating the members. We saw no objection.
MJ: Okay. From the common sense point of view, I see no problem at all because the rule is there to prevent enlisted personnel of the same rank or junior rank from the same unit or even senior in rank from the same unit sitting in judgment. Apparently the drafters of the code felt that this was not a good idea and, of course, it makes some sense. But we have an entirely different situation here. From the common sense point of view, I have no problem but let’s talk about the technicalities. I think that’s really what we have to worry about. You say his is technically — you see the charge sheets says Headquarters and Headquarters Squadron. He’s technically TAD to the Air station?
TC: Yes, sir.
MJ: When he checks in, isn’t Headquarters and Headquarters Squadron the place that he would check in?
MJ: Captain [M], do you have any idea?
DC: ... I would say Gunnery Sergeant KIMBALL, number one, has not checked into Headquarters and Headquarters Squadron.
MJ: Has not?
DC: Has not, sir. His orders did not require a check in. His orders were to report to the Law Center at the Air Station.
MJ: So technically, he’s not even a member of.. . .
DC: So technically, he’s not even a member of the Air Station....
MJ: He’s just physically here pursuant to order issued at Headquarters Marine Corps?
DC: Yes, sir. . . . He didn’t report to anyone. He’s been ordered to this area to stand trial by court-martial....
MJ: Well, I think technically, the accused is really not a member of Headquarters and Headquarters Squadron anyway, which gets around the problem....
(R. 101-103.)
For the purposes of attendance at his Article 32 investigation, appellant received TAD orders from Headquarters Marine Corps which resulted in his being carried on the rolls of Headquarters and Headquarters Squadron from 14 through 25 June 1980. Attachments 2 and 3, Appellant’s Brief. As appellant has provided no proof of his subsequent attachment to the rolls of Headquarters and Headquarters Squadron for the duration of his court-martial held 8 and 9 October 1980 and by the admissions of trial defense counsel that his client was not a member of that unit (R. 102), I can only conclude, as did the military judge, that appellant was not a member of the same unit as those enlisted members who sat in judgment of his sentence.
Thus, the foregoing is dispositive of the issue of ineligible enlisted members sitting on appellant’s court. For these reasons, I concur in the results reached by my colleagues on this issue and join them in their opinion of the remaining issues.